

116 HR 5881 IH: American Territories Exporting Act of 2020
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5881IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. San Nicolas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish the Office of Territorial Exporting in the Export-Import Bank of the United States.1.Short titleThis Act may be cited as the American Territories Exporting Act of 2020.2.Support for United States territories(a)Creation of the Office of Territorial ExportingSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a) is amended by adding at the end the following:(n)Office of territorial exporting(1)In generalThe President of the Bank shall establish an Office of Territorial Exporting, the functions of which shall be to—(A)promote the export of goods and services from the territories;(B)conduct outreach, education, and disseminate information concerning export opportunities and the availability of Bank support for such activities; and(C)increase the total amount of loans, guarantees, and insurance provided by the Bank benefitting the territories.(2)StaffThe President of the Bank shall hire such staff as may be necessary to perform the functions of the Office, including—(A)at least one staffer responsible for liaising with Puerto Rico and the United States Virgin Islands; and(B)at least one staffer responsible for liaising with the United States territories of Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(3)Definition of territoryIn this Act, the term territory means the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..(b)Annual reportSection 8 of such Act (12 U.S.C. 635g) is amended by adding at the end the following:(m)Report on activities in the territoriesThe Bank shall include in its annual report to Congress under subsection (a) a report on the steps taken by the Bank in the period covered by the report to increase—(1)awareness of the Bank and its services in the territories; and(2)the provision of Bank support to export businesses in the territories.(n)Report on consultations with potentially impacted communitiesThe Bank shall include in its annual report to Congress under subsection (a) of this section a report on the steps taken by the Bank to consult with affected communities, including affected workers, pursuant to section 11(a)(2)..